Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 Greystone Partners II LP 222 W. Las Colinas Blvd. Suite 2100 Irving, Texas 75039 March 5, 2009 Sunrise Senior Living, Inc. Sunrise Development, Inc. Sunrise Senior Living Investments, Inc. Attn.: Mr. Mark S. Ordan Chief Executive Officer 7902 Westpark Drive McLean, Virginia 22102 Re: Acquisition of Greystone Communities, Inc., Greystone Development Company, LLC and Greystone DevelopmentCompany II LP (collectively, the 
